Case 19-13777-KHK          Doc 37     Filed 01/22/20 Entered 01/22/20 15:26:00           Desc Main
                                     Document      Page 1 of 21


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

In Re:

PATRICK E MCCANN,
Address: 2226 Gunsmith Square, Reston, VA 20191
Last four digits of Social Security No.: 3893
                                                                            Chapter 13

         Debtor.                                                           Case No: 19-13777-KHK


         NOTICE OF OBJECTION TO CONFIRMATION OF THE CHAPTER 13 PLAN

       Freedom Mortgage Corporation, a creditor herein, has filed papers with the Court
objecting to confirmation of your Chapter 13 plan.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to sustain the objection which may result in confirmation of
your plan being denied, or if you want the Court to consider your views on the Objection to
Confirmation of the Chapter 13 plan, then on or before January 28, 2020, you or your attorney
must:

         File with the Court a written response, explaining your position at:

                            William C Redden, Clerk
                            U.S. Bankruptcy Court
                            Alexandria Division
                            200 South Washington Street
                            Alexandria, VA 22314

         If you mail your response to the Court for filing, you must mail it early enough so
         the Court will receive it on or before the date stated above.
Case 19-13777-KHK        Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00          Desc Main
                                  Document      Page 2 of 21


      You must also mail a copy to:

                         Robyn D. Pepin, Esquire
                         John J. Chappell, III, Esquire
                         Vanessa S. Carter, Esquire
                         Glasser and Glasser, P.L.C.
                         Crown Center, Suite 600
                         580 East Main Street
                         Norfolk, Virginia 23510

        Attend the hearing scheduled to be held on January 30, 2020 at 01:30 PM at Courtroom
III, U.S. Bankruptcy Court, 200 South Washington Street, 3rd Floor, Alexandria, VA 22314.

      If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Objection to Confirmation of the Chapter 13 plan and may enter
an Order granting that relief.


Date: January 22, 2020                     Signature: _/s/ Robyn D. Pepin_________
                                           Name:       Robyn D. Pepin, VSB #77784
                                           John J. Chappell, III, VSB #88617
                                           Vanessa S. Carter, VSB #86104
                                           Glasser and Glasser, P.L.C.
                                           Crown Center, Suite 600
                                           580 East Main Street
                                           Norfolk, Virginia 23510

                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, a true copy of the foregoing Notice of
Objection to Confirmation of the Chapter 13 Plan was submitted for electronic transmittal to
John D. Sawyer, Attorney for Debtor, and to Thomas P. Gorman, Trustee, and was mailed, first
class, postage prepaid, to Thomas P. Gorman, Trustee, at 300 N. Washington St., Ste. 400,
Alexandria, VA 22314 and to Patrick E McCann, Debtor, at 2226 Gunsmith Square, Reston, VA
20191.



                                                          _/s/ Robyn D. Pepin_____________
                                                          Robyn D. Pepin, VSB #77784
                                                          John J. Chappell, III, VSB #88617
                                                          Vanessa S. Carter, VSB #86104
                                                          Glasser and Glasser, P.L.C.
                                                          Crown Center, Suite 600
                                                          580 East Main Street
                                                          Norfolk, Virginia 23510
Case 19-13777-KHK         Doc 37      Filed 01/22/20 Entered 01/22/20 15:26:00       Desc Main
                                     Document      Page 3 of 21


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 In Re:

 PATRICK E MCCANN,
                                                                 Chapter 13

                Debtor.                                             Case No: 19-13777-KHK


                 OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

          NOW COMES Freedom Mortgage Corporation, a creditor herein, and objects to

confirmation of the Debtor`s Chapter 13 Plan dated and filed December 9, 2019 on the following

grounds:

          1.   That on or about November 18, 2019, the Debtor filed a voluntary petition for

relief under Chapter 13 of the Bankruptcy Code.

          2.   That Thomas P. Gorman was appointed Trustee, has qualified and is now acting.

          3.   That at the time of the filing of the Debtor's petition herein, the Debtor had an

ownership interest in certain real property and improvements having a street address of 2226

Gunsmith Square, Reston, VA 20191 (the "Property").



 Robyn D. Pepin, VSB #77784
 John J. Chappell, III, VSB #88617
 Vanessa S. Carter, VSB #86104
 Glasser and Glasser, P.L.C.
 Crown Center, Suite 600
 580 East Main Street
 Norfolk, Virginia 23510
 (757) 625-6787
 Attorneys for Freedom Mortgage Corporation
Case 19-13777-KHK        Doc 37     Filed 01/22/20 Entered 01/22/20 15:26:00             Desc Main
                                   Document      Page 4 of 21




         4.     That Freedom Mortgage Corporation is the present holder of a Deed of Trust Note

in the original principal amount of $191,015.00 with interest accruing thereon, which Note is

secured by a Deed of Trust on the Property. True copies of the aforementioned Note and Deed of

Trust are attached hereto and incorporated herein by reference as Exhibits "A" and "B",

respectively.

         5.     That the Debtor's Chapter 13 Plan (the "Plan") provides for payment of this

creditor's indebtedness through Section 6A, but fails to provide for payment of the actual amount

of pre-petition arrearages due this creditor. As a result, the Plan fails to adequately provide for

the arrearages due this creditor. It is submitted that the actual arrearages due Freedom Mortgage

Corporation in connection with its secured claim are $75,916.69. As a result of the failure of the

Plan to provide for said arrearages, and taking into account the proposed funding of the Plan as

more particularly set forth hereinbelow, it is submitted that the Plan cannot be confirmed as a

matter of law. Further, the failure of the Plan to provide for said arrearages prevents this creditor

from receiving payment in full during the term of the Plan proposed by the Debtor, thereby also

denying adequate protection.

         6.     That the Plan is not feasible because the funding provided therein is in the total

amount of $33,750.00, which amount is insufficient to satisfy the aforesaid pre-petition

arrearages plus any remaining distributions proposed to be paid to the Trustee, Debtor's counsel

and any unsecured creditors designated in the Debtor's schedules filed herein. Notwithstanding

the proposal to sell the subject real property and improvements, there are no assurances that

same will occur. To the extent that the Plan must provide for payment of this creditor's arrearages

in full, the understatement of arrearages in the proposed Plan creates a deficit in funding
Case 19-13777-KHK         Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00              Desc Main
                                   Document      Page 5 of 21




sufficient to satisfy the aforementioned arrearages while maintaining a required distribution to

unsecured creditors.

       7.      That while Section 12 of the Plan provides for sale of the property to pay the claim

of this creditor in full, the Plan fails to qualify when the 6 month sale period will begin and end.

Additionally, the Plan provides no assurances that the indebtedness held by this secured creditor

will be paid in full as a result of such sale. It is submitted that Plan funding based upon a hope for

a sale sufficient to pay same is speculative. Based upon the foregoing, the Plan cannot be

confirmed as a matter of law.

       8.      That the Plan further fails to specify how this creditor's secured claim will be

treated should a sale fail to be effectuated within the stated 6 month timeframe.

         9.     That as a result of the failure of the Debtor`s Plan to make adequate provision for

payment of the aforesaid pre-petition arrearages and the Plan's inadequate funding as

hereinabove alleged, the Debtor`s Chapter 13 Plan cannot be confirmed.

         10.    That additionally, for the foregoing reasons, the Debtor's Plan cannot provide that

the arrearages due Freedom Mortgage Corporation on account of its Deed of Trust indebtedness

on the Property will be paid within a reasonable time pursuant to the provisions of 11 U.S.C.

Section 1322(b)(5).

         11.    That Freedom Mortgage Corporation submits further that the Debtor's Plan

violates 11 U.S.C. Section 1325(a)(1) as it conflicts with 11 U.S.C. Sections 1325(a)(5) and

1325(a)(6). Accordingly, the Debtor's Chapter 13 Plan is not confirmable as a matter of law as it

fails to comply with all applicable provisions of the Bankruptcy Code pursuant to 11 U.S.C.

Section 1325(a)(1).
Case 19-13777-KHK        Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00            Desc Main
                                  Document      Page 6 of 21




       WHEREFORE, Freedom Mortgage Corporation, a creditor herein, by counsel, prays that

confirmation of the Debtor`s Chapter 13 Plan be denied and that it be awarded its attorney's fees

and costs herein incurred.

                                                  FREEDOM MORTGAGE CORPORATION


                                                 By /s/ Robyn D. Pepin
                                                      Of Counsel


                                CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, a true copy of the foregoing Objection was
submitted for electronic transmittal to John D. Sawyer, Attorney for the Debtor, and to Thomas P.
Gorman, Trustee, and was mailed, first class, postage prepaid, to Thomas P. Gorman, Trustee, at
300 N. Washington St., Ste. 400, Alexandria, VA 22314 and to Patrick E McCann, Debtor, at
2226 Gunsmith Square, Reston, VA 20191.



                                                  /s/ Robyn D. Pepin
                                                 Robyn D. Pepin, VSB #77784
                                                 John J. Chappell, III, VSB #88617
                                                 Vanessa S. Carter, VSB #86104
                                                 Glasser and Glasser, P.L.C.
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document      Page 7 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document      Page 8 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document      Page 9 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 10 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 11 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 12 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 13 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 14 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 15 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 16 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 17 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 18 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 19 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 20 of 21
Case 19-13777-KHK   Doc 37    Filed 01/22/20 Entered 01/22/20 15:26:00   Desc Main
                             Document     Page 21 of 21
